DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              J.C., the mother,
                                 Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                              No. 4D15-4570

                               [April 6, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen Kroll, Judge; L.T. Case No. 2014DP300378 JL.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

  Meredith K. Hall, Bradenton, for appellee Department of Children and
Families.

   Gale Forman Collins, Sanford, for appellee Guardian ad Litem Program.

PER CURIAM.

  Affirmed. See S.M. v. Dep’t of Children and Families, 40 Fla. L. Weekly
D2592 (Fla. 4th DCA Nov. 18, 2015).

WARNER, MAY and CONNER, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.